                  IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO

THE FINLEY GROUP AS RECEIVER
FOR INDUSTRIAL PIPING, INC.,
                                                   Case No. 4:15-CV-450-BLW
             Plaintiff,
                                                   MEMORANDUM DECISION
      v.                                           AND ORDER

TAO (MIKE) ZHANG, and DAYI (SEAN)
LIU

             Defendants.


                                   INTRODUCTION

      The Court has before it several motions that are fully briefed and at issue. For the

reasons expressed below, the Court will deny the motion for partial summary judgment,

deem moot the motion for extension, grant the motion to withdraw Count III, strike

affirmative defenses Twelve through Twenty-Six, and grant the motion for sanctions.

                           LITIGATION BACKGROUND

      Plaintiff Industrial Piping Inc. (IPI) brings this lawsuit to recover payment for

construction work it performed on a facility for Hoku Materials to produce solar panels.

IPI and Hoku entered into a Master Construction Services Agreement (MCSA) in

October of 2011 setting forth the work that IPI would perform and the payment it would

receive – about $7 million. IPI claims that it performed the work but was never fully paid

and has sued Hoku’s President (Tao Zhang) and Hoku’s Vice-President for Finance (Dayi



Memorandum Decision & Order – page 1
Liu). Hoku went into bankruptcy and hence is not a party to this lawsuit. Both sides

have filed various motions that the Court will consider and resolve below.

Motion for Partial Summary Judgment

       IPI moves for a partial summary judgment on the issue of election of remedies.

IPI argues that the largest amount it could receive from the Bankruptcy Court as a

secured creditor is $1,010,968.69, and that it is entitled to apply this sum to the $5 million

owed to it by Hoku rather than to any judgment obtained against defendants Zhang and

Li in this action.

       Earlier in this action, defendants Zhang and Li sought a summary judgment ruling

that IPI’s decision to pursue payment from Hoku in the bankruptcy proceedings

precluded IPI from seeking recovery against Zhang and Li based on the same set of facts,

and asked the Court to dismiss the case. Judge Lodge, who was presiding at that time,

decided that there was no reason to dismiss the action at that time, and that any potential

double recovery could be addressed in jury instructions or post-judgment proceedings:

       [R]ather than disallow the claim as a matter of law based on the proof of
       claim filed in the bankruptcy, the Court believes this concern can be
       addressed in terms of the proof of damages allowed in this case or, if
       necessary, in post-judgment proceedings. Defendants have failed to
       demonstrate any case law that would support summary dismissal of
       Plaintiff’s claims in this case and at this stage of the proceedings based on
       election of remedies or concerns regarding double-recovery.

See Order (Dkt. No. 84). Now faced with the mirror-image motion filed by IPI, the Court

finds that the ruling of Judge Lodge applies with equal strength: There is no need for a

ruling at this stage of the proceedings. While it may be necessary to address the issue to

some degree while drafting jury instructions, no trial date has even been set, and the issue

Memorandum Decision & Order – page 2
can be adequately resolved in post-judgment proceedings. For these reasons, the Court

will deny the motion without prejudice to the rights of both parties to raise this issue at a

later point.

Motion to Extend Time to Respond to the Motion for Partial Summary Judgment

       Defendants ask the Court for additional time to respond to IPI’s motion for partial

summary judgment regarding the election of remedies until more discovery can be done

to identify the payments IPI has received from Hoku’s bankruptcy estate. Given the

ruling above, this motion is moot – if IPI eventually receives a judgment in this action,

the issue of double recovery and any attendant discovery can be addressed in a post-

judgment proceeding.

Motion to Withdraw Count III and to Strike Defenses

       IPI moves to withdraw Count III of its Second Amended Complaint, and the Court

will so order, conditioned on the award of sanctions, discussed further below. IPI also

seeks to strike 15 new defenses raised by the defendants in their answer responding to the

Second Amended Complaint containing Count III. IPI argues that because the defenses

related to Count III, the withdrawal of Count III should result in the defenses being

struck. Defendants respond that the Second Amended Complaint also contains changes

to the allegations in Counts One and Two, and its defenses relate to those changes. But

the changes were minor, and the defenses relate to Count III, not to these inconsequential

changes. Thus, the 15 new defenses raised in the defendants’ answer to the Second

Amended Complaint – the Twelfth through Twenty-Sixth Defenses – will be struck.

Motion for Sanctions

Memorandum Decision & Order – page 3
       IPI filed a motion to amend its complaint to add an additional claim referred to as

Count III – a motion granted by the Court over defendants’ opposition – and then 42 days

later filed a motion to withdraw Count III. Understandably frustrated by this dizzying

turn of events, Defendants responded to the motion to withdraw Count III with a motion

for sanctions to recover their expenses in opposing the motion to amend because those

expenses were incurred unnecessarily given IPI’s withdrawal of Count III. IPI objects,

claiming that the withdrawal of Count III will actually save expenses and that defendants

have failed to follow the dictates of Rule 11.

       When IPI filed its motion to amend to add count III on January 30, 2018, this case

was over two years old. The deadline for factual discovery was fast approaching – just

17 days away – and the trial setting was just over 5 months away. See Scheduling Order

(docket no. 56) (setting discovery deadline for March 16, 2018, and trial for July 17,

2018). Any reasonable attorney would know that seeking to add a claim that close to

existing deadlines, and in a case so old, would prompt vigorous opposition along with a

request that, if the amendment was granted, the deadlines and trial date be moved. That

same reasonable attorney would also know that his opponent would incur substantial fees

and costs in opposing such a late-filed motion to amend.

       That is precisely what happened as the Court allowed the amendment but granted

defendants’ motion to extend the deadlines and trial date. Defendants incurred expenses

in (1) opposing the motion to amend, (2) seeking to extend the discovery deadlines and

trial date after the Court granted the motion, and (3) reviewing the substantive law on

Count III. This chain of events was so obvious and predictable that any reasonable

Memorandum Decision & Order – page 4
attorney would know that such a risk must be weighed against the need for the additional

count before any motion to amend was filed.

       Yet, IPI’s counsel explains that he “did not anticipate that the amendment would

lead to an extensive delay in the trial setting and an entirely new scheduling order with a

new discovery period and the associated costs and burden.” See IPI Brief (Dkt. No. 109-

2) at p. 2. This “unanticipated” delay, IPI’s counsel explains, is why he filed his motion

to withdraw Count III on July 11, 2018, just 42 days after he had moved to add count III.

See Motion (Dkt. No. 109).

       It was unreasonable – indeed reckless – for IPI’s counsel to fail to anticipate that

adding a claim at such a late date in the proceedings would cause (1) defendants to incur

expenses in opposing a new claim, and (2) the Court to extend discovery deadlines and

the trial date to accommodate the new claim. It is reckless to ignore an obvious risk and

cause opposing counsel to incur expenses needlessly.

       Pursuant to 28 U.S.C. § 1927, an attorney who “so multiplies the proceedings in

any case unreasonably and vexatiously may be required by the court to satisfy personally

the excess costs, expenses, and attorneys’ fees reasonably incurred because of such

conduct.” To award fees under § 1927, the court must find that an attorney acted

“recklessly or in bad faith.” U.S. v. Blodgett, 709 F.2d 608, 610 (9th Cir.1983). The Ninth

Circuit has held that “recklessness suffices for § 1927.” Fink v. Gomez, 239 F.3d 989,

993–94 (9th Cir.2001). Sanctions may be imposed under § 1927 without oral argument if

counsel is given adequate notice that sanctions are being sought and a full opportunity to

brief the issue, which occurred here. See Pacific Harbor Capital Inc. v. Carnival Air

Memorandum Decision & Order – page 5
Lines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000); Gamage v. Nevada, 647 Fed. Appx.

787, 789 (9th Cir. 2016).

       The Court finds that IPI’s counsel was reckless in failing to anticipate that his

motion to amend would lead to the loss of deadlines and a trial date. That reckless

conduct led defendants to incur expenses in (1) opposing the motion to amend, (2)

seeking to extend the discovery deadlines and trial date after the Court granted the

motion, and (3) reviewing the substantive law on Count III. Those expenses were

rendered unnecessary when IPI’s counsel moved to withdraw Count III. Therefore, the

Court will award the fees and costs incurred by defendants in the three areas listed above

pursuant to § 1927.1 Counsel for defendants shall file an affidavit detailing those costs

and fees.

                                          ORDER

       In accordance with the Memorandum Decision above,

       NOW THEREFORE IT IS HEREBY ORDERED, that the motion for partial

summary judgment (docket no. 132) is DENIED.

       IT IS FURTHER ORDERED, that the motion for sanctions (docket no. 130) is

GRANTED. Defendants shall submit an affidavit identifying the fees and costs they

incurred for (1) opposing the motion to amend, (2) seeking to extend the discovery




       1
         Because the Court has relied on § 1927, the Court will not discuss the arguments
raised regarding Rule 11.

Memorandum Decision & Order – page 6
deadlines and trial date after the Court granted the motion, and (3) reviewing the

substantive law on Count III.

       IT IS FURTHER ORDERED, that the motion for extension of time to respond to

the motion for partial summary judgment (docket no. 138) is DEEMED MOOT.

       IT IS FURTHER ORDERED, that the motion to amend/correct to withdraw Count

III and strike defenses (docket no. 109) is GRANTED. Count III of the Second Amended

Complaint is DEEMED WITHDRAWN and defenses labeled Twelve through Twenty-

Six contained in defendants’ answer to the Second Amended Complaint are STRICKEN.



                                                 DATED: November 29, 2018


                                                 _________________________
                                                 B. Lynn Winmill
                                                 Chief U.S. District Court Judge




Memorandum Decision & Order – page 7
